Citation Nr: 1450508	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS) claimed as the result of an undiagnosed illness, chemical exposure, and/or anthrax vaccination.  

2.  Entitlement to service connection for a musculoskeletal disorder to include fibromyalgia and chronic myofascial pain syndrome claimed as the result of an undiagnosed illness, chemical exposure, and/or anthrax vaccination.  

3.  Entitlement to service connection for depression, as the result of an undiagnosed illness, chemical exposure, and/or anthrax vaccination.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1986 to October 1986 and from November 1990 to May 1991.  The Veteran served in Southwest Asia.  He had additional duty with the Marine Corps Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for CFS claimed as the result of an undiagnosed illness, fibromyalgia claimed as the result of an undiagnosed illness, and depression claimed as the result of an undiagnosed illness.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of entitlement to service connection for a musculoskeletal disorder to include fibromyalgia and chronic myofascial pain syndrome is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran has chronic fatigue syndrome that is as likely as not related to his active duty.

2.  The Veteran's depression is as likely as not related to his chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for chronic fatigue syndrome as a result of an undiagnosed illness have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3. 317(2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for depression have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.

Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome and specifically argues this disabilities is a result of an undiagnosed illness.  

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d) (2014). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability." A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Based on a review of the evidence, the Board finds that service connection for chronic fatigue syndrome is warranted.  In this case, the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War.  Post-service, the Veteran has been diagnosed with chronic fatigue syndrome by the VA examiner.  The Board observes that a medically unexplained chronic multi-symptom illness specifically includes chronic fatigue syndrome. 38 C.F.R. § 3.317(a)(2).  Service connection for chronic multi-symptoms illness is warranted on a presumptive basis when the disability becomes manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Chronic fatigue syndrome is rated under 38 C.F.R. § 4.88(b), Diagnostic Code (DC) 6354.  A 10 percent evaluation pursuant to DC 6354 is warranted when symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.88(b), DC 6354 (2014).  Although the Veteran denied taking medication during his VA examination, the Veteran reported symptoms that waxed and wanted and he reported incapacitating episodes several times a week that can last 24 to 48 hours.  Therefore, the Board finds that the evidence supports a finding that the Veteran has chronic fatigue syndrome that is manifest to a degree of at least 10 percent.  

A claim may nevertheless be denied if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  In this case, there is no evidence of a supervening condition, willful misconduct, or the abuse of alcohol or drugs.  Although the examiner noted that the Veteran's symptoms were "multifactorial--depression, myofascial pain" the examiner further noted that "the exact pathogenesis of chronic fatigue is still unknown."  In other words, the record does not affirmatively attribute the chronic fatigue syndrome to any other supervening condition or event.

As such, the Board finds that service connection for chronic fatigue syndrome on a presumptive basis as a chronic multi-symptom illness is warranted. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Accordingly, in considering the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, his competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has chronic fatigue syndrome that was incurred in service.  The evidence is in favor of the grant of service connection chronic fatigue syndrome.  Service connection for chronic fatigue syndrome is, therefore, granted. See 38 U.S.C.A §5107.

Depression

The Veteran also seeks service connection for depression and argues this was caused by experimental anthrax vaccinations during service.  

In addition to direct service connection outlined above, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this regard, the June 2009 VA examination clearly diagnosed major depressive disorder.  The examiner explained that the depression is at least as likely caused by his reaction to his chronic fatigue which developed after his vaccination in the military.  The examiner further noted that the rates of depression are very high in chronic fatigue syndrome.  Accordingly, the Veteran has a current disability of depression, a service-connected disability of chronic fatigue syndrome and a VA examination that links the two conditions.  Service connection for depression, secondary to the service-connected chronic fatigue syndrome is warranted.  


ORDER

Service connection for chronic fatigue syndrome is granted. 

Service connection for major depressive disorder, as secondary to service-connected chronic fatigue syndrome is granted.


REMAND

The report of a July 2009 VA Gulf War examination states that the Veteran complained of experiencing "generalized pain/myalgias/fatigue" since service separation.  The Veteran was reported to have been seen by "multiple medical practitioner[s] for these conditions as well as [a] chiropractor."  Clinical documentation of the cited medical treatment is not of record.  The Veteran was diagnosed with chronic myofascial pain syndrome.  The VA nurse-practitioner opined that "chronic myofascial pain syndrome is less likely as not (less than 50/50 probability) caused by or a result of Gulf War."  She clarified that "his current condition was acquired after service."  The examiner provided no rationale for her opinion.  Therefore, the Board finds that further VA examination is required.  See Barr.  

Additionally, the Board notes that during the June 2009 mental disorder examination the Veteran reported prior treatment at the Broward, Florida VA medical facility.  These treatment records are not currently of record and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his musculoskeletal disability including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the Broward, Florida, VA Outpatient Clinic.  

3.  Schedule the Veteran for an examination in order to assist in determining the current nature and etiology of his musculoskeletal complaints.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should note all reported symptoms related to the Veteran's claimed condition.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  

The examiner should advance an opinion as to the following:

a) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified musculoskeletal disorder had its onset during active service; is related to the Veteran's in-service vaccinations, chemical exposure, and/or service in Southwest Asia; or otherwise originated during active service.  

b) whether it is as likely as not (i.e., probability of 50 percent or more) that any identified musculoskeletal disorder is caused or aggravated by the service-connected chronic fatigue syndrome.  

c) If any of the Veteran's claimed symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's service in Southwest Asia.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


